DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-6 are pending and under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 5, the step of “making available an abutment (AB) or an implant (IM)” is indefinite in view of the specification and the other claims. For example, claim 4 refers to “the abutment portion of the implant” which means that an “abutment” is read under its BRI as including at least a portion of an implant and so it is unclear how the claim could “make available an abutment (AB)” without also an “implant (IM)” as an implant is interpreted to have an abutment portion inherently – and the abutment portion is not the portion doing the anchoring in claims 4-5. Furthermore, claim 4 requires that as in claim 1, “the abutment or the abutment portion of the implant” and specifically requires it to have an anchoring element (which is also read as the “non-abutment” portion of the implant with respect to the previously identified “abutment portion” as the anchoring portion goes into the implant/bone). As such, the scope of this element is unclear since it is unclear what the distinction is between “an abutment” and “an abutment portion of an implant,” in view of the specification.  
For purposes of compact prosecution, the claim will be interpreted as an implant having an abutment portion. 
Claims 2-4 and 6 depend from claims 1 and 5 and include every limitation thereof, and are rejected under the same rationale as claims 1 and 5. 
Regarding claims 4-5, the claims recite “wherein the region above the collar (KR) of the anchoring element is at least in part fully covered with a thermoplastic material.” The language “at least in part fully covered” is contradictory because it is unclear how something can be “in part fully covered.” 
Claim 6 is also rejected for the same reasons as claim 5 as it includes every limitation as claim 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vekoerrer et al. (US 2009/0155736), hereinafter Vekoerrer, in view of Johnson et al. (US 2011/0287382), hereinafter Johnson, and further in view of Brodkin et al. (US Patent No. 7,691,497), hereinafter Brodkin. 
Regarding claims 1 and 4-5, Vekoerrer discloses a method for molding crown onto an abutment portion of an implant with a dental prosthetic arrangement, including (c) making available a wax model (par. 0086), (d) embedding the wax model in the muffle mold (par. 0086-0087), (e) burning out the muffle mold from wax (par. 0088); (f) filling the muffle mold with a thermoplastic polymer (par. 0089-0091), and (g) hot-pressing the thermoplastic material into the mold cavity in order to create a dental prosthetic (crown) with the abutment or implant (par. 0089-0091; ref. claim 1).
Vekoerrer does not explicitly disclose: (a) making available an abutment or an implant with a holding element and (b) inserting the abutment or the implant into a muffle mold, as to perform an overmolding in claims 1 and 5, or the structural limitations as required in claims 4-5. Vekoerrer does not explicitly disclose that the thermoplastic is made up of granules as is required in claim 1, but instead uses a liquefied/heated thermoplastic material as described above.
However, regarding the placement of an implant/abutment into the mold, Johnson discloses a process, applicable to Vekoerrer above in that Johnson provides a specified abutment structure for a dental restoration and Vekoerrer produces a custom-designed restoration which has a threaded abutment with a specific shape (Johnson, par. 0026-0027, 0044, 0046). Specifically, Johnson discloses an implant having an abutment with an anchoring portion (Figs. 1-2) to be anchored in a bone or implant, and suitable for receiving a crown on top on the corresponding side (Figs. 1-2). There is also a radially-projecting crown portion (abutment platform 160) above which the thermoplastic crown will be attached (Johnson, par. 0030). 
Because the anchoring portion of the implant is the portion being placed into the patient’s bone and the abutment portion of the implant supports the new “crown” tooth surface, the ordinary artisan would have had a motivation to have placed items into the mold that have the positive/negative shape of the item being produced as to ensure the molded thermoplastic material can be shaped into a proper fit with the abutment prior to a dentist or oral surgeon performing the surgery. Accordingly, it would have been obvious in view of the above to one of ordinary skill in the art at the time of the invention to have modified the above to have specified that the implant/abutment is (a/b) made available as in Johnson above as a template for the crown, and placed into the muffle/mold of Vekoerrer as a template surface for the thermoplastic polymer to be molded into the proper shape as is claimed. 
Regarding the granular nature of the thermoplastic material and specifically overmolding within the muffle mold as in claims 1 and 4-5, Vekoerrer/Johnson does not explicitly disclose that the thermoplastic material is placed into the muffle as a granular/powder material or overmolded as outlined above.
However, Brodkin discloses a similar process to that of Vekoerrer above, and includes a granular or powder material (Brodkin, 5:15-5:26) to be pressed into a mold over a second component or framework (Brodkin, Fig. 5) which is not explicitly stated as “overmolding” but shows what the ordinary artisan would have interpreted as “overmolding” as it molds one component over another component, demonstrating that such a technique was known in the art for joining components in a dental restoration context. 
Additionally, because the material is being placed under extreme heat and pressure in the above conditions in both Vekoerrer and Johnson, one of ordinary skill in the art would have had a reasonable expectation of success from having used granular material as in Brodkin, or liquefied material as in Vekoerrer above, as the granular material would melt at the conditions in these references. Thus, one of ordinary skill in the art would have had a reasonable expectation of success for having substituted the granular powder material of Brodkin as described above, for the liquid thermoplastic material of Vekoerrer. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the above to have substituted the thermoplastic material in granular form in view of the above and overmolded the thermoplastic material onto a pre-existing component as required in the claims. 
Regarding claims 2 and 6, Vekoerrer/Johnson/Brodkin discloses the subject matter of claims 1/5, and further discloses that the thermoplastic can be a PEEK material (Vekoerrer, par. 0038-0039).
Regarding claim 3, Vekoerrer/Johnson/Brodkin discloses the subject matter of claim 1, and further discloses that the thermoplastic material can include a glass (ceramic) filler (Vekoerrer, par. 0035). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742